UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1681



KENNETH JORDAN EZELL, JR.,

                                            Plaintiff - Appellant,


          versus


SOCIAL SECURITY ADMINISTRATION; JO ANNE B.
BARNHART, as an individual; JAMES F. STRUES,
as an individual; RONALD C. DICKINSON, as an
individual; ROBERT S. CARR, as an individual,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-05-1084-2-PMD)


Submitted:   September 27, 2005       Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Jordan Ezell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Jordan Ezell, Jr., appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his civil action under 42 U.S.C. § 1983 (2000) without

prejudice.    We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal on the reasoning of the district court.      See

Ezell v. Social Sec. Admin., No. CA-05-1084-2-PMD (D.S.C. May 16,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -